UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,

                     Plaintiff,
                                                         20 Civ. 10832 (AT) (SN)
         -against-

 RIPPLE LABS, INC., BRADLEY                              ORAL ARGUMENT REQUESTED
 GARLINGHOUSE, and CHRISTIAN A.
 LARSEN

                     Defendants.


  NOTICE OF DEFENDANT BRADLEY GARLINGHOUSE’S MOTION TO DISMISS
                    THE AMENDED COMPLAINT

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Defendant Bradley Garlinghouse’s Motion to Dismiss the Amended Complaint, the Declaration

of Matthew C. Solomon, dated April 12, 2021, and its exhibits, the Notice of Motion, and such

other and further papers and proceedings as may be filed or had, Defendant Bradley Garlinghouse,

by his counsel, will move this Court before the Honorable Analisa Torres, United States District

Judge, Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, Courtroom 15D, New

York, New York 10007, at a time and date to be determined by this Court, for an Order dismissing

the SEC’s Amended Complaint with prejudice pursuant to Federal Rule of Civil Procedure

12(b)(6).

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Order signed and dated on

March 18, 2021 (ECF No. 73), opposition papers, if any, are to be filed by May 14, 2021, and

reply papers, if any, are to be filed by June 4, 2021.
Dated: April 12, 2021   Respectfully submitted,

                        CLEARY GOTTLIEB STEEN & HAMILTON LLP

                        /s/ Matthew C. Solomon

                        Matthew C. Solomon
                        Nowell D. Bamberger
                        2112 Pennsylvania Avenue, NW
                        Washington, DC 20037
                        202-974-1500

                        Alexander Janghorbani
                        Lucas Hakkenberg
                        Samuel Levander
                        One Liberty Plaza
                        New York, NY 10006
                        212-225-2000

                        Attorneys for Defendant Bradley Garlinghouse




                           2
